Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The following office action is in response to the amendment filed 9/13/2022. Claims 1-20, 27-34 and 38-56 are pending in the application. 
Claim Objections
Claim 59 is objected to because of the following informalities:  Claim 59, line 14 recites “where in “. Examiner presumes this should read –wherein -- Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 27-34 and 38-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 recites “the tabbed driver and the plurality of idler rings include a connection feature that is configured to engage a connector of the plurality of connectors”. Does applicant intend for the tabbed drive and each idler ring to have a connection feature to engage a respective connector of the plurality of connectors? As written, only one connection features engages one connector. 
Claim 31 recites “the tabbed driver and the plurality of idler rings include a connection feature that is configured to engage a connector of the plurality of connectors”. Does applicant intend for the tabbed drive and each idler ring to have a connection feature to engage a respective connector of the plurality of connectors? As written, only one connection features engages one connector. 
Claim 34 recites “a plurality of features”. Are these the same as the “connection feature” in claim 30? Examiner presumes they are different.
Dependent claims are rejected as depending from a rejected claim. 
Claims are being examined as best understood. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 27-34, 38-41 and 57-59 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buxkemper-Odenkirk 2015/0083352 in view of Mullet et al 9,095,908, Seddon GB2519313 and Stoever DE1659592.
In regard to claims 20 and 59, Buxkemper-Odenkirk ‘352 disclose a drapery system comprising: 
A drapery rod (202).
The drapery rod (202) extending a length between a first end and a second end.
Shade material (102) having a plurality of tabs (112) connected to the drapery rod (202).
A plurality of rings (114) are positioned in openings of respective ones of the plurality of tabs (112) and are connected thereto.
Wherein the drapery rod (202) extends through openings in the rings (114)
Buxkemper-Odenkirk ‘352 fails to disclose:
The drapery rod connected to a structure by a first bracket positioned adjacent the first end and a second bracket positioned adjacent the second end.
A lead having a plurality of beads fixed to the lead at spaced intervals along the lead.
A plurality of connectors configured to attach to the plurality of beads of the lead at spaced intervals along the lead. 
 A tabbed driver and a plurality of idler rings, wherein the tabbed driver and the plurality of idler rings are positioned in openings of respective ones of the plurality of tabs and are connected thereto.
Wherein the tabbed driver and plurality of idler rings are connected to the lead and the shade material. 
Wherein the tabbed driver and the plurality of idler rings include a connection feature that is configured to engage a connector of the plurality of connectors.
Wherein the drapery rod extends through openings in the tabbed driver and plurality of idler rings.
Wherein the plurality of connectors are connected to the tabbed driver and the plurality of idler rings thereby setting the maximum distance between the tabs.
Mullet et al ‘908 disclose:
The drapery rod connected to a structure by a first bracket (54) positioned adjacent the first end and a second bracket (54) positioned adjacent the second end.
A tabbed driver (36A) and a plurality of idler rings (67A), wherein the tabbed driver (36A) and the plurality of idler rings (67A) are connected to the drapery (44A).
Seddon ‘313 discloses:
A lead (22) having a plurality of beads (31) fixed to the lead at spaced intervals along the lead.
Wherein the plurality of beads (31) are connected to the rings (26) thereby setting the maximum distance between the pleats.
Stoever ‘592 discloses:
A plurality of connectors (10) configured to attach to the plurality of beads of the lead at spaced intervals along the lead. 
A connection feature (10a) that is configured to engage a connector (10) of the plurality of connectors.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Buxkemper-Odenkirk ‘352 to substitute the tabbed driver and idler rings as taught by Mullet ‘908 in order to provide a means to easily retract and extend the curtain using a rotating rod. As modified to change the rings of Buxkemper-Odenkirk ‘352 to be a tabbed driver and idler ring as taught by Mullet ‘908, the tabbed driver and idler rings would be located in openings of the tabs as is claimed. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Buxkemper-Odenkirk ‘352 to include the first and second brackets as taught by Mullet et al ‘908 in order to provide a means to mount the drapery rod. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Buxkemper-Odenkirk ‘352/Mullet et al ‘908 to include a lead and plurality of connectors as taught by Seddon ‘313 in order to regulate the distance between pleats. (page 8, lines 26-30 and page 9, lines 1-5). As modified to include the lead and connectors, these features would be connected to the tabbed driver and idler rings as modified to include above. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Buxkemper-Odenkirk ‘352/Mullet et al ‘908/ Seddon ‘313 to include the connector and connection feature for coupling to the beads of the lead as taught by Stoever ‘592 in order to provide a detachable and adjustable connection. 
In regard to claim 27 Buxkemper-Odenkirk ‘352 disclose:
Wherein the shade material (102) is manually opened and closed.  
In regard to claims 28-30 Buxkemper-Odenkirk ‘352 fails to disclose:
Wherein the shade material is opened and closed by motorized movement.
Wherein the drapery rod has a guide structure.
Wherein the tabbed driver has at least one feature that engages the guide structure of the drapery rod, such that rotation of the drapery rod drives the tabbed driver along a length of the drapery rod thereby opening or closing the shade material.  
Mullet et al ‘908 discloses:
Wherein the shade material is opened and closed by motorized movement rotating the drapery rod (via motor 82).
Wherein the drapery rod (22) has a guide structure (24).
Wherein the tabbed driver (36A) has at least one feature (4B) that engages the guide structure (24) of the drapery rod (22), such that rotation of the drapery rod drives the tabbed driver along a length of the drapery rod thereby opening or closing the shade material.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Buxkemper-Odenkirk ‘352 to include the motor, guide structure on the drapery rod and feature on the tabbed driver engaging the guide structure as taught by Mullet et al ‘908 in order to in order to provide a means to open and close the curtain assembly via mechanical operators increasing the ease of use of the device. 	
In regard to claims 57-58, Stoever ’59 discloses:
The connection feature (10a) includes a tack held by a socket (within 10).
In regard to claim 31, Buxkemper-Odenkirk ‘352 disclose a drapery system comprising: 
A drapery rod (202).
The drapery rod (202) extending a length between a first end and a second end.
Shade material (102) having a plurality of tabs (112) connected to the drapery rod (202).
A plurality of rings (114) are positioned in openings of respective ones of the plurality of tabs (112) and are connected thereto.
Wherein the drapery rod (202) extends through openings in the rings (114)
Buxkemper-Odenkirk ‘352 fails to disclose:
The drapery rod connected to a structure by a first bracket positioned adjacent the first end and a second bracket positioned adjacent the second end.
A lead having a plurality of connectors connected to the lead at spaced intervals along the lead.
Wherein the plurality of connectors are configured to lock onto the lead.
 A tabbed driver and a plurality of idler rings, wherein the tabbed driver and the plurality of idler rings are positioned in openings of respective ones of the plurality of tabs and are connected thereto.
Wherein the tabbed driver and the plurality of idler rings include a connection feature that is configured to engage a connector of the plurality of connectors fixed to the lead.
Wherein the drapery rod extends through openings in the tabbed driver and plurality of idler rings.
Wherein the lead is connected to the tabbed driver and the plurality of idler rings thereby setting the maximum distance between the tabs.
Wherein the position of the plurality of connectors on the lead is adjustable. 
Mullet et al ‘908 disclose:
The drapery rod connected to a structure by a first bracket (54) positioned adjacent the first end and a second bracket (54) positioned adjacent the second end.
A tabbed driver (36A) and a plurality of idler rings (67A), wherein the tabbed driver (36A) and the plurality of idler rings (67A) are connected to the drapery (44A).
Seddon ‘313 discloses:
A lead (22) is connected to the rings (26) thereby setting the maximum distance between the pleats.
Stoever ‘592 discloses:
The lead (unnumbered bead chain) having a plurality of connectors (10) fixed to the lead at spaced intervals along the lead, wherein the plurality of connectors (10) are configured to lock onto the lead (unnumbered bead chain)
A connection feature (10a) that is configured to engage a connector (10) of the plurality of connectors.
Wherein the position of the connectors (10) on the lead (unnumbered bead chain) is adjustable. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Buxkemper-Odenkirk ‘352 to substitute the tabbed driver and idler rings as taught by Mullet ‘908 in order to provide a means to easily retract and extend the curtain using a rotating rod. As modified to change the rings of Buxkemper-Odenkirk ‘352 to be a tabbed driver and idler ring as taught by Mullet ‘908, the tabbed driver and idler rings would be located in openings of the tabs as is claimed. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Buxkemper-Odenkirk ‘352 to include the first and second brackets as taught by Mullet et al ‘908 in order to provide a means to mount the drapery rod. 
It further would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Buxkemper-Odenkirk ‘352/Mullet et al ‘908 to include a lead and plurality of connectors as taught by Seddon ‘313 in order to in order to regulate the distance between pleats. (page 8, lines 26-30 and page 9, lines 1-5). As modified to include the lead and connectors, these features would be connected to the tabbed driver and idler rings as modified to include above. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Buxkemper-Odenkirk ‘352/Mullet et al ‘908/Seddon ‘313 to include the connector and connection feature for coupling to the beads of the lead as taught by Stoever ‘592 in order to provide a detachable and adjustable connection. 
In regard to claims 32-33, Seddon ‘313 discloses:
Wherein the lead (22) is a beaded cable and the plurality of connectors adjustably connect to the beaded cable.
In regard to claim 34 Buxkemper-Odenkirk ‘352/Mullet et al ‘908/Seddon ‘313/Seddon ‘313/Stoever ‘592 disclose:
Wherein the lead (22, Seddon ‘313) includes a plurality of features (beads) spaced along a length of the lead, wherein the plurality of connectors (10, Stoever ‘592) selectively engage the plurality of features (beads) of the lead such that the distance between adjacent connectors is adjustable.
In regard to claim 38 Buxkemper-Odenkirk ‘352 disclose:
Wherein the shade material (102) is manually opened and closed.  
In regard to claims 39-41 Buxkemper-Odenkirk ‘352 fails to disclose:
Wherein the shade material is opened and closed by motorized movement.
Wherein the drapery rod has a guide structure.
Wherein the tabbed driver has at least one feature that engages the guide structure of the drapery rod, such that rotation of the drapery rod drives the tabbed driver along a length of the drapery rod thereby opening or closing the shade material.  
Mullet et al ‘908 discloses:
Wherein the shade material is opened and closed by motorized movement rotating the drapery rod (via motor 82).
Wherein the drapery rod (22) has a guide structure (24).
Wherein the tabbed driver (36A) has at least one feature (4B) that engages the guide structure (24) of the drapery rod (22), such that rotation of the drapery rod drives the tabbed driver along a length of the drapery rod thereby opening or closing the shade material.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Buxkemper-Odenkirk ‘352 to include the motor, guide structure on the drapery rod and feature on the tabbed driver engaging the guide structure as taught by Mullet et al ‘908 in order to in order to provide a means to open and close the curtain assembly via mechanical operators increasing the ease of use of the device. 	
Claims 51-56 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buxkemper-Odenkirk 2015/0083352 in view of Mullet et al 9,095,908, GB2519313, Stoever DE1659592 and Mullet et al 9,801,486.
In regard to claim 51, Buxkemper-Odenkirk ‘352 disclose a drapery system comprising: 
A drapery rod (202).
The drapery rod (202) extending a length between a first end and a second end.
Shade material (102).
The shade material (102) having a plurality of tabs (112)
Wherein the drapery rod (202) extends through the plurality of tabs (112) thereby connecting the shade material (102) to the drapery rod (202).
A first ring (114, leftmost in Figure 1A) connected to the drapery rod (202) and configured to move laterally along a length of the drapery rod.
A plurality of idler rings (114, to the right of the first ring in Figure 1A)
The first ring (114) is positioned inward from an edge of the shade material. 
Buxkemper-Odenkirk ‘352 fails to disclose:
The drapery rod connected to a structure by a first bracket positioned adjacent the first end and a second bracket positioned adjacent the second end.
A lead having a plurality of beads connected to the lead at spaced intervals along the lead.
A plurality of connectors configured to attach to the plurality of beads of the lead at spaced intervals along the lead. 
The first ring having a connection feature configured to receive and hold a connector of the plurality of connectors and connect the first ring to a first tab of the plurality of tabs.
The idler rings each having a connection feature configured to receive and hold a connector of the plurality of connectors and connect the idler ring to a first tab of the plurality of tabs.
Wherein the plurality of connectors are connected to the first ring and the plurality of idler rings thereby setting the maximum distance between adjacent tabs when the shade material is in a closed position.  
A support arm connected to the first ring.
Wherein the support arm is configured to attach with and support a portion of the shade material between the first ring and the edge of the shade material.
Mullet et al ‘908 discloses:
The drapery rod (22) connected to a structure by a first bracket (54) positioned adjacent the first end and a second bracket (54) positioned adjacent the second end.
The first ring (36A) connected to the drapery rod.
Rowley ‘891 discloses:
A lead (52) having a plurality of connectors (60) connected to the lead at spaced intervals along the lead.
Seddon ‘313 discloses:
A lead (22) having a plurality of beads connected to the lead at spaced intervals along the lead.
Wherein the plurality of beads set the maximum distance between adjacent tabs when the shade material is in a closed position.  
Stoever ‘592 discloses:
A plurality of connectors (10) configured to attach to the plurality of beads of the lead (unnumbered) at spaced intervals along the lead.
A connection (10a) feature that is configured to receive and hold a connector (10) of the plurality of connectors.
Mullet et al ‘486 disclose:
A support arm (40) connected to the first ring (28D).
Wherein the support arm (58l) is configured to attach with and support a portion of the shade material (38) between the first ring and the edge of the shade material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Buxkemper-Odenkirk ‘352 to include the first and second brackets and to connect the first ring to the drapery rod as taught by Mullet et al ‘908 in order to provide a device that would support the drapery rod in a many such that rotation of the rod would move the curtain, thus increasing the ease of use of the device. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Buxkemper-Odenkirk ‘352/Mullet et al ‘908 to include a plurality of connectors connected to a lead as taught by Rowley ‘891 in order to conjoin drapery pleats. (paragraph [0045])
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Buxkemper-Odenkirk ‘352/Mullet et al ‘908/Seddon ‘313 to include the connector and connection feature for coupling to the beads of the lead as taught by Stoever ‘592 in order to provide a detachable and adjustable connection. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the device of Buxkemper-Odenkirk ‘352 to include the support arm as taught by Mullet et al ‘486 in order to extend the edge of the drapery outward to help prevent or eliminate light gaps. (column 7, lines 9-28)
In regard to claim 52, Buxkemper-Odenkirk ‘352/Mullet et al ‘908/Rowley ‘891/Mullet et al ‘486 disclose:
Wherein the drapery rod (202, Buxkemper-Odenkirk ‘352) is cylindrical in shape and includes a smooth exterior surface. 
In regard to claims 53-55, Buxkemper-Odenkirk ‘352/Mullet et al ‘908/Rowley ‘891/Mullet et al ‘486 disclose:
Wherein the first ring (114, Buxkemper-Odenkirk ‘352) and idler rings (114, Buxkemper-Odenkirk ‘352) extends partially around the drapery rod (202, Buxkemper-Odenkirk ‘352).  
In regard to claim 56, Buxkemper-Odenkirk ‘352/Mullet et al ‘908/Rowley ‘891/Mullet et al ‘486 disclose:
Wherein the shade material (102, Buxkemper-Odenkirk ‘352) is opened and closed by sliding the first ring along a length of the drapery rod (202, Buxkemper-Odenkirk ‘352).  
Allowable Subject Matter
Claims 1-19 and 42-50 are allowed.
Response to Arguments
Applicant' s arguments with respect to the claim(s) have been considered but are moot in view of the new grounds of rejection. Newly applied reference Stoever ‘592 a plurality of connectors and a connection feature as is now claimed by the applicant. 
Applicant is encouraged to consider the possibility of amended claim language under the AFCP 2.0 pilot.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                                                  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY C RAMSEY whose telephone number is (571)270-3133. The examiner can normally be reached Mon-Wed 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEREMY C RAMSEY/               Examiner, Art Unit 3634                                                                                                                                                                                         

/DANIEL P CAHN/               Supervisory Patent Examiner, Art Unit 3634